TASHIMA, Circuit Judge.
I concur in all of the majority’s disposition, except for Part I.C, from which I respectfully dissent. The majority misapplies the future benefits rule of Egan v. Mut. of Omaha Ins. Co., 24 Cal.3d 809, 169 Cal.Rptr. 691, 620 P.2d 141, 149 n. 7 (Cal. 1979). When the rule is correctly applied, *421I disagree that substantial evidence supports the award of the present value of future benefits in this case.
As the majority correctly states, an insured can recover the present value of future “Total Disability Benefits” that the jury reasonably concludes she “would have been entitled to receive had the contract been honored by the insurer.” Id. Egan requires that whether the insured would “engage[ ] in any other gainful occupation” be answered as of the date of the insurer’s breach and not as of the date of the verdict. In other words, under Egan, the jury is required to consider what would have happened if the contract had not been breached. Contrary to this rule, the majority looks at the issue as of the date of the trial and considers events that occurred as a result of Paul Revere’s breach to sustain its position. See Maj. dispo. at 418 (“Even if the jury ultimately had reached a different legal conclusion with respect to the insurer’s breach, McGregor likely would still want to avoid future contact with Paul Revere.”).
The picture is quite different, however, if we look at the question as of the date of Paul Revere’s breach. First, contrary to the majority’s characterization of McGregor’s testimony, she was not asked why she will not work in the future; instead, when asked why she had never engaged in “any other gainful occupation,” McGregor gave three reasons: (1) her lack of job skills; (2) her husband’s health; and (3) her relationship with Paul Revere.1
As to her job skills, McGregor testified that “the only job skill that [she] had really was court reporting.” Everyone, including McGregor, agrees, however, that “scoping” is a separate occupation from “court reporting.” Thus, this testimony is not entitled to any credence. By McGregor’s own admission, she engaged in scoping for other court reporters after the onset of her disability.
The majority also states that McGregor testified that she will never work again because “she wants to spend all available time with her ill husband.” Maj. dispo. at 417. Her precise testimony, however, when explaining why she had never engaged in an occupation other than “court reporting” was, “Of course, another reason is that, you know, my husband’s health, he’s my primary purpose in life right now. ” (Emphasis added.) McGregor did not testify that she will never work again because of her husband’s needs, there is no evidence of how long the leukemia would linger (i.e., whether McGregor’s husband’s illness would last the rest of her working life), and the trial court rejected a proffer that evidence of her husband’s leukemia was relevant to show why she was not pursuing work.
As to McGregor’s testimony that she would never work again because of her relationship with Paul Revere, the trial court correctly rejected it as speculative and irrelevant:
This testimony is not only speculative, it is irrelevant. The Egan court’s language is brief but clear — plaintiff is allowed to recover benefits she “would have been entitled to receive had the contract been honored by the insurer.” Egan, 24 Cal.3d at 824 n. 7, 169 Cal.Rptr. 691, 620 P.2d 141 (emphasis add*422ed); Pistorius, 123 Cal.App.3d at 551, 176 Cal.Rptr. 660. Plaintiffs testimony did not focus on benefits plaintiff would have been entitled to had the breach never occurred, but rather on plaintiffs intentions in light of and indeed due to the breach by defendant. Plaintiff argued that because of the breach, and even because of the nature of the litigation that followed, plaintiff would not work in the future. That is simply irrelevant to the recovery of future benefits under Egan, as indeed it should be.
Because this testimony was inadmissible and because it was the only evidence regarding McGergor’s future compliance with the Policy, in its absence, the jury could not reasonably conclude that she was entitled to future benefits.
Moreover, even if admissible, McGregor’s testimony did not amount to substantial evidence sufficient to sustain the verdict on future damages. While McGregor testified that she engaged in no gainful employment for 16 months during 1992 through 1996, while Paul Revere honored her claim, it is undisputed that she worked during the remainder of her claim period. Moreover, on cross-examination, McGregor admitted to working as a “scopist” in November and December 1996, after Paul Revere terminated her benefits on September 27, 1996. Thus, McGregor worked for approximately 30 months while receiving benefits and for at least two months after her benefits were terminated.
Thus, McGregor’s testimony notwithstanding, no jury could conclude with reasonable certainty that McGregor would not have worked again from the date of the breach, if the contract had been honored and this litigation had not occurred.2 The only reasonable inference from McGregor’s testimony is the one reached by the trial judge — McGregor believes she will not work in the future because of the breach and the litigation that followed — this would not entitle McGregor to future damages under the rule of Egan.
Therefore, I would reverse the denial of Paul Revere’s JMOL motion, in part, and the corresponding award of $336,874, representing the present value of future benefits.

. The majority states that McGregor was actually asked whether she “Will ... ever engage in any other gainful occupation?” Maj. dispo. at 417 n. 4. Her answer, however, was initially in the past tense: "No.... The only job skill that I had really was court reporting....” (Emphasis added.) While McGregor may have altered her tenses throughout her answer, and provided different testimony on cross-examination, her direct testimony was clearly in response to a question about her prior work experience.


. While the majority is correct in pointing out that no evidence was presented that McGregor worked after December 1996, the point is of little evidentiary significance in light of the fact that McGregor filed this action only eight months later, on August 8, 1997.